DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendments to the claims and specification, filed 05/03/22, have been entered.  Claims 1-3 and 5-23 are pending. Claim 4 is cancelled. Claims 5 and 7 are amended. 

3.  As amended, claim 7 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 21 and 22 (Group III), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  However, claims 1-3, directed to the distinct invention of Group I have NOT been rejoined.  Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the Restriction Requirement between Groups II and III, as set forth in the Office action mailed on 08/19/21, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4. Claims 5-23 are under consideration.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 11/05/21:
The objection to the specification, found on page 2 at paragraph 4, is withdrawn in light of Applicant’s amendments thereto.

The objection to claim 7, found on page 2 at paragraph 5, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 4-20 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 3 at paragraph 7, is moot in light of Applicant’s cancellation of claim 4 and withdrawn in light of Applicant’s amendments to claim 7.

The rejection of claims 4-6, 8-20 and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Genin et al. 2015 (WO 2015/175672), found on page 5 at paragraph 10, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 4-6, 8-20 and 23 under 35 U.S.C. 103 as being unpatentable over Oughton et al. 1999 (US 5,964,043) in view of Genin et al. 2015 (WO 2015/175672), found on page 5 at paragraph 10, is withdrawn in light of Applicant’s amendments thereto.



EXAMINER’S AMENDMENT
6.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.  Authorization for this examiner’s amendment was given in an interview with Scott Mayhew on 06/15/22 (see Interview Summary, attached).

8.  The application has been amended as follows: 

	Claims 1-3. CANCELED.

Claim 21. (Currently Amended) A composition comprising Neospora caninum lyophilized by the method of claim 7.

Allowable Subject Matter
9.  Claims 5-23 are allowed.

10.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest method(s) of lyophilizing a protozoan by controlling ice nucleation by pressurizing and depressurizing with an inert gas or air comprising each of the steps listed in claim 7, parts A-L and therefore, by extension, does not teach or fairly suggest lyophilized Neospora caninum compositions made by these steps, which would impart structure.

11.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
June 21, 2022